DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 9-30-22.
	Claims 1, 2, 4, 11, 12, 18, 19, 27, 28, 30, 37, 38, 44, 45, 53-56, 66 and 67 are pending in the instant application.
Claims 53-56, 66 and 67 are withdrawn as being drawn to a non-elected invention.
Claims 1, 2, 4, 11, 12, 18, 19, 27, 28, 30, 37, 38, 44, 45 have been examined on their merits as set forth below.
Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections/Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12, 18 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, lines 3, 6 and 10, it is unclear what “specification” means or to what it refers.
In claim 4, lines 11-12, the phrase “and/or” appears an inappropriate alternative (e.g., replacing “; and/or” and “d) the cytotoxic agent is” with – which cyctotoxic agent is optionally -- would perhaps be remedial).
In claim 12, lines 12 and 15, it is unclear what “specification” means or to what it refers.
In claim 18, line d), there appears to be a missing preposition (e.g., replacing “Bregs,” with –Bregs with – would perhaps be remedial).
In claim 38, lines 12 and 15, it is unclear what “specification” means or to what it refers.
Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 11, 12, 18, 19, 27, 28, 30, 37, 38, 44, 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for studying the in vitro and ex vivo effects of APRIL and/or anti-APRIL mAbs on purified and co-cultured Tregs, Bregs and Tcons, does not reasonably provide enablement for methods of selectively modifying the number and/or inhibitory immune activity of regulatory T cells (Tregs) and/or regulatory B cells (Bregs) in any subject or provide treatment effects for any cancer in a subject for the reasons of record set forth in the Office action filed 4-7-22, and as set forth below. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Applicant’s Arguments
Applicant's arguments filed 9-30-22 have been fully considered but they are not persuasive.  Applicant argues that independent claims 1 and 27, from which the remaining claims depend, have been amended to more clearly recite methods that use a combination of 1) an antibody that inhibits the PD-1 pathway, or antigen-binding fragment thereof, and 2) at least one agent that modulates the interaction of TACI receptor protein expressed by the Tregs and/or Bregs with APRIL ligand, wherein the agent is a blocking antibody that specifically binds to the TACI receptor or the APRIL ligand, or an antigen- binding fragment thereof. 
Applicant asserts that the instant specification provides the underlying mechanism for how the recited agents effect the recited therapy according to the pending claims.  Applicant argues that the ordinarily skilled artisan appreciates that [the] cellular mechanism intrinsically applies to cells regardless of the location of the cancer cells in vitro, ex vivo, or in vivo. The instant specification as filed also teaches the ordinarily skilled artisan how to make the recited agents (see, at least page 28, line 27 to page 30, line 2; page 31, line 28 to page 32, line 24; and page 55, line 30 to page 56, line 5) and use them in a subject (see, at least the section titled “Treatment Methods” beginning at page 148, line 3). These disclosures clearly teach the ordinarily skilled artisan how to carry out methods according to the pending claims without undue experimentation.  Applicant asserts that extensive working examples and adequate guidance have been provided in order for the ordinarily skilled artisan to make and use the claimed invention. 
Response to Applicant’s Arguments
The claims are broadly drawn to methods of selectively modifying the number and/or inhibitory immune activity of regulatory T cells (Tregs) and/or regulatory B cells (Bregs) in a subject comprising administering to the subject a therapeutically effective amount of an antibody that inhibits the PD-1 pathway, or antigen binding fragment thereof, and at least one agent that modulates the interaction of TACI receptor protein expressed by the Tregs and/or Bregs with APRIL ligand, which agent is a blocking antibody that specifically binds to the TACI receptor or the APRIL ligand, or an antigen-binding fragment thereof, which agent downregulates the interaction between the TACI receptor protein expressed by the Tregs and/or Bregs with APRIL ligand and which number of the Tregs and/or Bregs is decreased and/or the inhibitory immune activity of the Tregs and/or Bregs is decreased, and which antibody that inhibits the PD-1 pathway and/or the blocking antibody that binds to the TACI receptor or the APRIL, or antigen binding fragment thereof, is murine, chimeric, humanized, composite, or human;
which PD1 pathway and/or the blocking antibody, or antigen binding fragment thereof, is optionally detectably labeled, or comprises an effector domain, comprises an Fc domain, and/or is selected from the group consisting of Fv, Fav, F(ab’)2, Fab’, dsFv, scFv, sc(Fv)2, and diabodies fragments, or is optionally conjugated to a cytotoxic agent; optionally comprising a chemotherapeutic agent, biologic agent, a toxin, or radioactive isotope, or which agent upregulates the interaction between the TACI receptor protein expressed by the Tregs and/or Bregs with APRIL ligand wherein the number of Tregs and/or Bregs is increased and/or the inhibitory immune activity of Tregs and/or Bregs is increased, optionally wherein the expression of IL10, PD-L1, and/or one or more of MCLA, Bcl-2, Bcl-xL, CCND1, CCND2, and BIRC3, is increased, which agent optionally comprises an activating antibody, or an antigen binding fragment thereof, which specifically binds to the TACI receptor or the APRIL ligand, or an antibody that specifically binds to both the TACI receptor and the APRIL ligand, and which method optionally further comprises administering to the subject any inhibitor or agonist of the STING pathway, or which APRIL ligand polypeptide or fragment thereof  is optionally a fusion protein, and optionally further comprises administration of at least one immunotherapy, and/or one additional therapeutic agent or regimen for treating cancer, or any modulator of BCMA, which immunotherapy is optionally selected from cell-based immunotherapy, a cancer vaccine, a virus, an immune checkpoint inhibitor, and an immunomodulatory cytokine, which immune checkpoint is optionally selected from CTLA-4, PD-1, VISTA, B7-H2, B7-H3, PD-L1, B7-H4, B7-H6, ICOS, HVEM, PD-L2, CD160, gp49B, PIR-B, KIR family receptors, TIM-1, TIM-3, TIM-4, LAG-3, GITR, 4-IBB, OX-40, BTLA, SIRP alpha (CD47), CD48, 2B4 (CD244), B7.1, B7.2, ILT-2, ILT-4, TIGIT, HHLA2, butyrophilins, IDO1, IDO2, and A2aR, which Tregs optionally comprise CD4+CD25+, CD4+FOXP3+, CD4+FoxP3+IL10+, CD4+FoxP3™2"IL 10" and/or CD4+CD25 "FOXP3+ Tregs, and/or which Bregs optionally comprise CD19+CD24"*CD38"*" Bregs, and which Tcons optionally comprise CD4+CD25- Tcons, and which subject optionally is a mammal, a mouse, or a human, which subject has a cancer and the agent, either alone or in combination with the inhibitor or the activator of STING pathway and/or the immunotherapy, reduces the number of proliferating cells in the cancer and/or reduces the volume or size of a tumor comprising the cancer cells, optionally determining responsiveness to the agent that modulates the TACI receptor protein expressed by the Tregs and/or Bregs with APRIL ligand measured by at least one criteria selected from the group consisting of clinical benefit rate, survival until mortality, pathological complete response, semi-quantitative measures of pathologic response, clinical complete remission, clinical partial remission, clinical stable disease, recurrence-free survival, metastasis free survival, disease free survival, circulating tumor cell decrease, circulating marker response, and RECIST criteria.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
Teachings in the specification.
As stated previously, the specification teaches the following (see esp. Figures 1-34, pages 11-18, 163-176 of the specification):
Example 1: Materials and Methods for Examples 2-10 a. T cell purification and isolation Human T Cell Enrichment Cocktail (RosetteSep™, STEMCELL) was used to purify T cells from PB of donors and MM patients. T cells were further separated into conventional T cells (Tcon, CD4+CD25-) and T regulatory cells (Treg, CD4+CD25+) by anti-CD25 microbeads (Miltenyi Biotec) and FACS sorting on CD25 high population. The anergic and suppressive features of CD4+CD25+ regulatory T cells were further confirmed by their inhibition on Tcon proliferation stimulated with CD3/CD28 microbeads. Tregs were cultured in RPMI-1640 with 10% FBS and 5 ng/ml IL-2… unless otherwise mentioned… All human MM cell lines were grown in RPMI-1640 with 10% FBS, 100 U/ml penicillin and 100 ug/ml streptomycin… Mononuclear cells (MC) were isolated from peripheral blood (PB) and bone marrow (BM) via density gradient centrifugation using Ficoll-Hypaque,,. CD14+ cells were purified from PBMCs using anti-CD14 microbeads… Then the cells were stimulated with GM-CSF (20 ng/mL; R&D)/IL-4 (20 ng/mL; R&D) for DC differentiation or with M-CSF (25 ng/mL /RANKL (50 ng/m)…  for OC differentiation. Primary CD138+ plasma cells were purified from BM aspirates using anti-CD138 microbeads…  Residual CD138- cells were cultured in RPMI-1640 with10% FBS to generate BM stromal cells.

For Breg analysis, BMMCs from BM samples of NDMM were resuspended… in RPMI 1640 media containing 10 ug/ml lipopolysaccharides (LPS, Escherichia coli serotype 0111: B4…) for 1d to assess whether TACI expression was changed on the cell membrane of three B cell subsets.

For intracellular cytokine staining, protein transport inhibitors (brefeldin A/BFA and Monensin) were added for 6 hours at 37°C with 5% CO2. The cells were then permeabilized, fixed and stained for anti-Foxp3 or -IL-10, - anti-TGFB1 by following the instructions of the Cytofix/Cytoperm kit (BD).

Generation of iTregs in ex vivo co-cultures MM cells, pretreated with mitomycin C… to prevent their proliferation, were washed twice and then cocultured with CD3 T cells or Tcons (CD4+CD25-) in 96-well culture plates. T cells or Tcons alone were used as controls. Recombinant human APRIL (200 ng/ml, unless specified) and/or antagonistic anti-APRIL mAbs (A1, clone 01A …  A2, clone Aprily-1-1… were added into cocultures for 4 or 7d. Culture media was replenished on day 4. The cells were collected for FACS analysis to determine the frequency and phenotype of iTregs.

Proliferation assay Tcons or Tregs were cultured with or without APRIL (400 ng/ml) for 4 or 7d followed by 18h [*H]-thymidine incorporation assays and CellTiter Luminescent Cell Viability… assays...
…CFSE-dilution-based proliferation assay  Tcons or Tregs were pre-stained by CellTrace CFSE or Violet (CTV) Cell Proliferation Kit…, and then plated in the presence or absence of anti-CD3/CD28 beads… with or without APRIL and/or anti-APRIL mAbs. After 4 or 7d,cells were collected and analyzed by FACS analysis.

…In ex vivo culture, it was determined that APRIL enhances induction of Tregs = (iTregs) in CD4+ and CD8+ T cells by multiple multiple myeloma cell lines when co- cultured with T cells or Tcon (Figures 17-19, 22, and 26). A neutralizing antiAPRIL monoclonal antibody blocks APRIL-enhanced iTreg in CD4+ and CD8>+ T cells, supporting a critical role of APRIL in generation of iTregs. Besides, APRIL by itself cannot convert Tcon into Treg, confirming a lack of direct impact via the absence of TACI expression in autologous Tcon.

…APRIL further blocked the proliferation of Tcons that were stimulated by anti-CD3/CD28 beads, which is believed to further inhibit the suppressive effects of Tregs on Tcons such as in the ex vivo co-cultures used (Figures 20, 27, and 32). Furthermore, APRIL upregulates CD19+CD24™*"CD38£" Bregs which further produce IL-10 that can be blocked by blocking APRIL monoclonal antibody. Thus, APRIL can stimulate myeloma cells-promoted Breg number and immunoinhibitory function in ex vivo co-cultures (Figure 24).

 TACI protein levels are significantly elevated on Tregs when compared with autologous Tcons in both PB and BM compartments from the same MM patient (n=9, p<0.02) (Figure 14). More than 4-40-fold and 3-15-fold increase in TACI MFIs were seen in Tregs vs. paired Tcons.. TACI transcripts are higher in Tregs vs. matched Tcons from normal donors (n=2. p< 0.01, Figure 13) and MM patients (n=9, Figure 13A and 13B, p<0.0001). Specifically, more than 4-12-fold and > 17-52-fold higher levels of TACTI transcripts were detected in Tregs than Tcons from normal donors and MM patients, respectively. Elevated levels of Foxp3 (>7-16 fold) and CTLA-4 (>3-9-fold) were confirmed in Tregs vs. paired Tcons. TACI levels are significantly correlated with CTLA-4 (t=0.9715, p<0.0001). Additional negative immune regulators including TGFB (p<0.0001, Figure 13) and IL-10 (p<0.0003, Figure 34) are significantly increased in Treg vs. paired Tcon of MM patients (Figures 13A and 13B). More than 3-34-fold and 2-32-fold higher TGF and IL-10 were found in Treg than Tcon, respectively. Thus, mRNA and protein and transcript of TACI are expressed at significantly increased levels in Tregs vs. Tcons from the same individual.

To determine whether TACI expression is functional on Tregs, APRIL was added to freshly purified Tregs vs. autologous Tcons, followed by luminescence-based cell viability and [°H] thymidine incorporation assays. Tregs and Tcons were cultured in media containing low IL-2 (5 ng/ml) without CD3/CD28 beads to determine whether APRIL affects Tregs following binding to TACI. APRIL, in a time dependent manner, promoted viability of Tregs vs. Tcons from the same individual (MM patient and normal donors in Figure 23). Furthermore, APRIL significantly inhibited caspase 3/7 and caspase 8 activity in Treg vs. Tcon from MM patients, indicating that APRIL blocks apoptosis in Tregs

…Conversely, antagonistic anti-APRIL monoclonal antibodies (mAbs) abrogated APRIL-induced growth/proliferation and survival of Tregs. An anti-TACI blocking mAb only significantly neutralized APRIL-induced effects on Tregs but not Tcons (Figure 23A).

…key growth and survival genes were next assayed in Tregs compared with Tcons purified from the same individual (n>3) and cultured in low dose IL-2 culture media, with or without APRIL. Following 6 hours of incubation, APRIL significantly induced expression of cell cycle progression genes CCND1 and CCND2, as well as anti-apoptotic genes BCL2 and BCL2L1/BCLXL, in Tregs but not Tcons (Figure 15). Addition of APRIL every other day further sustained upregulation of these target genes in Tregs vs. Tcons (data not shown). Neutralizing anti- APRIL mAbs completely blocked APRIL-induced expression of these target genes (Figure 15), confirming specific TACI dependency in Tregs vs. autologous Tcons in response to APRIL stimulation. Furthermore, these results confirmed that freshly isolated Tcons (CD4+CD25-) barely express TACI (Figure 34).

…In order to determine whether APRIL modulates immunoregulatory function of Tregs, the changes in the expression of key suppressive molecules in Tregs following APRIL stimulation were examined. More than 11-, 4-, and 5-fold higher mRNA expression of Foxp3, IL-10, and TGFB were seen in Treg vs. Tcon, respectively (Figure 16B). Importantly, APRIL enhanced gene expression of Foxp3 and IL-10 at the 6 hour time point in Tregs, whereas APRIL upregulated gene expression of PD-L1 and TGFB1 from day 1 to day 3 (Figure 16). In contrast, APRIL did not induce expression of these immune inhibitory cytokines and the checkpoint genes in paired Tcons. In the presence of antagonistic anti-APRIL mAbs, APRIL-triggered increased expression of Foxp3, IL-10, TGF61, and PD-L1 are completely blocked at hour 6 and sustained to 1 day after treatments (Figure 16). 

… APRIL was added to cocultures of purified Tcons pre-labeled with CFSE and stimulated with CD3/CD28 microbeads at various ratios of autologous Tregs to Tcons. Using flow cytometric analysis to determine percent CFSE-diluted Tcon representing fractions of the proliferative Tcons, the addition of Treg to Tcon (1:1) completely blocked proliferation of Tcons (Figure 27). With lower ratios of Tregs to Tcons, the inhibition by Treg of Tcon proliferation was proportionally reduced.

At the lowest ratio of Treg to Tcon (1:16), Tregs did not inhibit proliferative Tcons (Figure 27). Importantly, APRIL potentiated Treg inhibition of Tcon growth, in a dose- and time-dependent manners (Figure 27). Conversely, antagonistic anti-APRIL mAbs overcame APRIL-enhanced Treg suppression of Tcon proliferation (Figure 27)…

… Following 3 days of cocultures, MM cells, U266, RPMI8226, JJN3, pretreated with mitomycin C to stop their proliferation, significantly induced the percent iTreg (CD25+Foxp3+) to >10-25-fold within CD4+ T subset (Figure 17). The percentages of iTregs continued to rise at day 7 (Figure 17). Fractions of CD8 iTreg (CD8+CD25+Foxp3+) were also significantly increased to >1-log (Figures 17 and 19). APRIL further augmented generation of iTreg within both CD4+ and CD8 T cells at day 3 and continued to day 7 in ex vivo cocultures of MM cells with T cells (Figure 17). APRIL triggered >1.5-4-fold increases in iTreg in CD4 T cells, compared with control media. Conversely, anti-APRIL mAbs specifically blocked APRIL-enhanced iTreg induced by MM cells.

… APRIL-enhanced MM-induced iTreg, Tcon cells (CD4+CD25-) were pre-labeled with CellTrace Violet (CTV) prior to cocultures with U266 MM cells, with or without APRIL. By quantifying the percent CTV-T cells, MM cells were demonstrated to significantly stimulate the proliferative iTreg cell fraction (Figure 17). MM cells significantly stimulated proliferative iTreg cell fraction. The percent CT V-Foxp3+CD4+CD25+ was increased from 0% to 7.24 + 0.27% (n=3, p <0.0001) following 7 days of cocultures (Figure 17). A representative dot plot (Figure 17) showed an increase from 0 to 6.71% and from 0.33 to 5.38% in percentages of proliferative iTreg and resting iTreg (CTV+Foxp3+CD4+CD25+), respectively. Importantly, APRIL further upregulated percent proliferative iTreg from 6.71 to 13.4% (Figure 17). …  A slight increase in the resting iTreg fraction following APRIL treatment did not reach statistical significance when compared with untreated groups (Figure 17). In contrast, the proliferative Tcon (CT V-Foxp3-CD4+) fraction remained unchanged or slightly decreased (Figure 17). Furthermore, TACT MFIs remain highest on iTreg, and APRIL did not further increase TACI on iTreg in ex vivo cocultures (data not shown). Conversely, anti-APRIL mAbs specifically blocked APRIL- enhanced iTreg induced by MM cells (Figure 17).

… iTreg was purified from ex vivo cocultures and its inhibition on the proliferation of Tcons was assessed. At high ratio of iTreg to Tcon, Tregs significantly blocked the growth of autologous Tcons ... While cultures at lower iTreg to Tcon ratios (1:16) did not change growth of Tcon, the addition of APRIL resulted in iTreg-dependent blockade on Tcon proliferation (p<0.005, Figure 17). Conversely, neutralizing anti-APRIL mAbs overcame APRIL-enhanced suppressive effects of iTreg on Tcon.

Next, the effect of APRIL on the expression of immune inhibitory cytokines in Tregs, which could further enhance the suppression of Tcon, was examined. It was furthershowed that percentages of IL10+ and TGFB+ iTreg within CD4 T cells were significantly increased when compared with control T cells in the absence of MM cells (p<0.0001, Figure 20B). Importantly, APRIL further augmented the percent IL10+ TGFB+ iTreg (p<0.05, Figure 20). CD15s (sialyl Lewis x), another highly specific marker of activated and most suppressive effector Treg… was also significantly increased in iTregs. Fractions of IL10+ and CD15s+ CD8-+ iTreg were similarly increased by APRIL (Figure 20B). TGF6 secretion was significantly increased by APRIL in ex vivo cocultures (Figure 20B). These data strongly indicate that IL-10, TGFB, and CD15s regulate APRIL-enhanced immune suppressive capabilities of MM cell-induced iTreg.

…  OCs significantly induced generation of CD4+ and CD8+ iTreg from T cells following 7 days of cocultures (Figure 21B). Antagonistic anti-APRIL mAb partially reduced OC-induced iTregs. OC culture supernatants further upregulated MM cell-induced CD4+ and CD8-+ iTreg cells, which was specifically and significantly blocked in the presence of anti-APRIL mAbs (Figure 21).  MM-induced…  iTregs were further increased when T cells were co-cultured with MM cells and OCs (Figure 21). … OCs further enhance MM-induced iTreg via APRIL and cell-cell contact. OCs inhibited expansion of Tcons whereas anti-APRIL, or - PD1, or -PD-L1 mAbs partially reverted OC-inhibited Tcon proliferation (Figure 21D).

…combined treatments of anti-APRIL with either -PD1 or -PD-L1 further overcame OC suppression on Tcons. … the expression of TACI on Bregs from MM patients was examined. Bregs, when compared with naive B cells (CD19+CD24low/-CD38low), showed a significantly elevated TACI levels (p< 0.02, Figure 24B). BCMA is undetectable in Breg, naive B, and memory B (CD19+CD24highCD38low/-) cells… Following treatment with lipopolysaccharides (LPS) which significantly induces IL-10 production from Breg, … TACI levels are significantly increased in Bregs ( p< 0.02) but not in naive and or memory B cells.

BM mononuclear cells (BMMCs) from MM patients were further incubated with APRIL in the presence or absence of inhibiting anti- APRIL mAb, followed by flow cytometry analysis to quantitate percent Breg in B cells and percent IL-10 production in Bregs. APRIL significantly upregulated percent Breg in B cells (Figure 24A) from 14.59 +1.36 % to 25.2 + 0.69 % (p = 0.0004, n=4, Figure 24). Importantly, APRIL further increased functional Bregs as IL-10 production in Bregs was significantly enhanced from 15.02 + 0.88% to 29.22 + 3.33% (p < 0.007, Figure 24). Conversely, an anti-APRIL mAb abolished APRIL-induced increases in Breg number and IL-10 production.

…APRIL further protects Tregs by inhibiting caspase 3/7 and 5 8 activities, as well as inducing anti-apoptotic molecules…  APRIL augments the production of immune inhibitory factors in Tregs including Foxp3, IL-10, TGF, and PD-L1. In contrast, these essential Treg-related genes are expressed only at low levels in Tcons purified from the same individual, and their expression is unaffected by APRIL. As expected, Tregs abrogate the proliferation of autologous Tcons stimulated with CD3/CD28 beads in a Treg to Tcon ratio-dependent manner. APRIL, in a dose- and time- dependent fashion, promotes suppression of Tcons by Tregs even at low Treg to Tcon ratios. Conversely, antagonistic anti-APRIL mAbs block APRIL-enhanced immune suppression induced by Tregs.

… APRIL selectively enhances iTreg- mediated inhibition of Tcon proliferation. TACI levels are significantly higher in iTregs than Tcons in cocultures with MM cells… in the presence of MM cells, APRIL preferentially upregulates proliferation of Treg (CD4+CD25+Foxp3+) subsets, but not the remaining Tcon (CD25-Foxp3-) (Figure 17). 

[Emphases added][Citations omitted].

One skilled in the art would not accept on its face the examples provided in the instant disclosure, of the in vitro and ex vivo examples involving the administration of APRIL and/or anti-APRIL mAbs to very particular culture conditions, as being correlative or representative of the ability to selectively modify the number and/or inhibitory immune activity of regulatory T cells (Tregs) and/or regulatory B cells (Bregs) in any subject or treat cancer in a subject. Since the specification fails to provide the requisite guidance for providing the biological, biochemical and/or therapeutic effects, which include the ability to increase and decrease the number of Bregs and Tregs, and to increase and decrease immune activity in any subject as instantly claimed, and since determination of the factors required for accomplishing this is highly unpredictable, it would require undue experimentation to practice the invention over the broad scope claimed.
For these reasons, the instant rejection is properly maintained.

Claims 1, 2, 4, 11, 12, 18, 19, 27, 28, 30, 37, 38, 44, 45 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record set forth in the Office action filed 4-7-22, and as set forth below.
The specification, prior art and claims do not adequately describe the broad genus claimed, and/or fail to provide a representative number of species, and do not indicate what distinguishing attributes are concisely shared by the members of the broad genus claimed.
Applicant’s Arguments
Applicant's arguments filed 9-30-22 have been fully considered but they are not persuasive.  Applicant argues that independent claim 1 and 27, from which the remaining claims depend, have been amended to more clearly recite methods that use antibody-based agents that, also as described above, are sufficiently described in and for which numerous representative embodiments are provided by the instant specification as filed. 
Response to Arguments
Applicant's arguments filed 9-30-22 have been fully considered but they are not persuasive.  The breath of the claims and teachings in the specification have been set forth above.
The claims are broadly drawn to methods of selectively modifying the number and/or inhibitory immune activity of regulatory T cells (Tregs) and/or regulatory B cells (Bregs) in a subject comprising administering to the subject a therapeutically effective amount of an antibody that inhibits the PD-1 pathway, or antigen binding fragment thereof, and at least one agent that modulates the interaction of TACI receptor protein expressed by the Tregs and/or Bregs with APRIL ligand, which agent is a blocking antibody that specifically binds to the TACI receptor or the APRIL ligand, or an antigen-binding fragment thereof, which agent downregulates the interaction between the TACI receptor protein expressed by the Tregs and/or Bregs with APRIL ligand and which number of the Tregs and/or Bregs is decreased and/or the inhibitory immune activity of the Tregs and/or Bregs is decreased, and which antibody that inhibits the PD-1 pathway and/or the blocking antibody that binds to the TACI receptor or the APRIL, or antigen binding fragment thereof, is murine, chimeric, humanized, composite, or human;
which PD1 pathway and/or the blocking antibody, or antigen binding fragment thereof, is optionally detectably labeled, or comprises an effector domain, comprises an Fc domain, and/or is selected from the group consisting of Fv, Fav, F(ab’)2, Fab’, dsFv, scFv, sc(Fv)2, and diabodies fragments, or is optionally conjugated to a cytotoxic agent; optionally comprising a chemotherapeutic agent, biologic agent, a toxin, or radioactive isotope, or which agent upregulates the interaction between the TACI receptor protein expressed by the Tregs and/or Bregs with APRIL ligand wherein the number of Tregs and/or Bregs is increased and/or the inhibitory immune activity of Tregs and/or Bregs is increased, optionally wherein the expression of IL10, PD-L1, and/or one or more of MCLA, Bcl-2, Bcl-xL, CCND1, CCND2, and BIRC3, is increased, which agent optionally comprises an activating antibody, or an antigen binding fragment thereof, which specifically binds to the TACI receptor or the APRIL ligand, or an antibody that specifically binds to both the TACI receptor and the APRIL ligand, and which method optionally further comprises administering to the subject any inhibitor or agonist of the STING pathway, or which APRIL ligand polypeptide or fragment thereof  is optionally a fusion protein, and optionally further comprises administration of at least one immunotherapy, and/or one additional therapeutic agent or regimen for treating cancer, or any modulator of BCMA, which immunotherapy is optionally selected from cell-based immunotherapy, a cancer vaccine, a virus, an immune checkpoint inhibitor, and an immunomodulatory cytokine, which immune checkpoint is optionally selected from CTLA-4, PD-1, VISTA, B7-H2, B7-H3, PD-L1, B7-H4, B7-H6, ICOS, HVEM, PD-L2, CD160, gp49B, PIR-B, KIR family receptors, TIM-1, TIM-3, TIM-4, LAG-3, GITR, 4-IBB, OX-40, BTLA, SIRP alpha (CD47), CD48, 2B4 (CD244), B7.1, B7.2, ILT-2, ILT-4, TIGIT, HHLA2, butyrophilins, IDO1, IDO2, and A2aR, which Tregs optionally comprise CD4+CD25+, CD4+FOXP3+, CD4+FoxP3+IL10+, CD4+FoxP3™2"IL 10" and/or CD4+CD25 "FOXP3+ Tregs, and/or which Bregs optionally comprise CD19+CD24"*CD38"*" Bregs, and which Tcons optionally comprise CD4+CD25- Tcons,
Contrary to Applicant’s assertions, the scope of the claims includes numerous structural variants, and the claimed genus is highly variant because a significant number structural differences between genus members is permitted. Concise structural features that could distinguish compounds from others in this broad genus are missing from the disclosure and the examples provided do not properly provide adequate description.
The specification fails to teach or adequately describe a representative number of species in the broadly claimed genus such that the common attributes or characteristics concisely identifying members are exemplified (e.g., modulating entities, blocking antibodies, modulating ligands, activating antibodies). 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying members of the proposed genus, and because the claimed genus is highly variant and expansive, the description provided is insufficient. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus claimed.
Thus, Applicant was not possession of the claimed genus of modulatory or therapeutic agents claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
12-17-22
/JANE J ZARA/Primary Examiner, Art Unit 1635